DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17571669, filed 01/10/2022 claims foreign priority to 2021-007087, filed 01/20/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imine (US 2006/0274368) in view of Sawayanagi et al (US 2014/0218765).
Regarding claim 1, Imine discloses method for controlling an image forming system (fig. 1, image forming system) including 
a first image forming apparatus (fig. 1 item 102, image forming apparatus) that has a first wireless communication unit configured to perform wireless communication and that is configured to form an image on a sheet based on image data (image forming apparatus 102 includes a first wireless communication unit to perform wireless communication to print image on a sheet, [0040]-[0046]), 
a second image forming apparatus that has a second wireless communication unit configured to perform wireless communication and that is configured to form an image on a sheet based on image data (image forming apparatus 103 includes a second wireless communication unit to perform wireless communication to print image on a sheet, [0040]-[0046]), and 
a wireless operation unit (fig. 1 item101, wireless terminal) having a third wireless communication unit capable of wirelessly communicating with the first wireless communication unit and the second wireless communication unit (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit, [0040]-[0046]), an acquiring unit configured to acquire, via wireless communication, status information, which is information on a status of the first image forming apparatus and a status of the second image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 102 and image forming apparatus 103, [0086]-[0094]), and a display configured to display the status information acquired by the acquiring unit (fig. 15, wireless terminal 101 displays the received power status information of image forming apparatus 102 and image forming apparatus 103, [0086]-[0094]), the method comprising: 
a connection process in which the third wireless communication unit connects individually to each of the first wireless communication unit and the second wireless communication unit via wireless communication without a wireless LAN router (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit without a router, [0040]-[0046]); 
a first acquisition process in which the acquiring unit acquires the status information of the first image forming apparatus in a state in which the third wireless communication unit and the first wireless communication unit are connected to each other via wireless communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 102, [0086]-[0094]);
a second acquisition process in which the acquiring unit acquires the status information of the second image forming apparatus in a state in which the third wireless communication unit and the second wireless communication unit are connected to each other via wireless communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 103 which includes a second wireless communication, [0086]-[0094]); and 
Imine does not specifically disclose concept of display process in which the display displays, side by side on a screen, the status information of the first image forming apparatus acquired in the first acquisition process and the status information of the second image forming apparatus acquired in the second acquisition process.
However, Sawayanagi et al specifically teaches concept of display process in which the display displays, side by side on a screen, the status information of the first image forming apparatus acquired in the first acquisition process and the status information of the second image forming apparatus acquired in the second acquisition process (fig. 12, displaying at an appropriate position side by side status mode information of MFP 101a and MFP 101b acquired, [0166], [0197]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Imine with concept of display process in which the display displays, side by side on a screen, the status information of the first image forming apparatus acquired in the first acquisition process and the status information of the second image forming apparatus acquired in the second acquisition process of Sawayanagi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve convenience of image forming systems, (Sawayanagi et al, [00012])

Regarding claim 2, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the display can accept a touch operation by a user (displayed plurality of paper feeding stages are provided so that different paper size or different aspect of the paper can be selected, [0048], [0082]), and 
the connection process is started in response to a touch on an acquisition icon displayed on the display (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit), upon user selection, communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit without a router, [0040]-[0046], [0048], [0082]).

Regarding claim 3, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the status information displayed on the screen of the display in the display process has a first number of items (fig. 15, wireless terminal 101 displays the received power status information of image forming apparatus 102 and image forming apparatus 103, [0086]-[0094]), and 
Imine does not specifically disclose concept of in the display process, when any status information is touched among the status information displayed side by side on the screen, the number of items for the touched status information displayed on the display is switched to a second number that is larger than the first number.
However, Sawayanagi et al specifically teaches concept of in the display process, when any status information is touched among the status information displayed side by side on the screen, the number of items for the touched status information displayed on the display is switched to a second number that is larger than the first number (fig. 12, displaying at an appropriate position side by side status mode information of MFP 101a and MFP 101b acquired by user whereby user has the ability to select IC of anyone of the MFP 101a and MFP 101b, [0166], [0197])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Imine with concept of in the display process, when any status information is touched among the status information displayed side by side on the screen, the number of items for the touched status information displayed on the display is switched to a second number that is larger than the first number of Sawayanagi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve convenience of image forming systems, (Sawayanagi et al, [00012])

Regarding claim 4, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the connection process includes (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit), upon user selection, communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit without a router, [0040]-[0046], [0048], [0082]).
a first connection process in which the third wireless communication unit and the first wireless communication unit connect to each other via wireless communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit), upon user selection, communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit without a router, [0040]-[0046], [0048], [0082]), 
a second connection process in which the third wireless communication unit and the second wireless communication unit connect to each other via wireless communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit without a router, [0040]-[0046]), and 
in a state in which the third wireless communication unit and the first wireless communication unit are connected to each other via wireless communication in the first connection process, the first acquisition process is performed, and then the wireless communication connection between the third wireless communication unit and the first wireless communication unit is disconnected before the second connection process is started (after wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit, system/ user may decides to disconnect at a period of time, [0040]-[0046]).

Regarding claim 5, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the wireless communication between the third wireless communication unit and the first wireless communication unit in the connection process (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit, [0040]-[0046]) and 
the wireless communication between the third wireless communication unit and the second wireless communication unit in the connection process are Wi-Fi direct communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 103 which includes a second wireless communication Wi-Fi, [0086]-[0094]).

Regarding claim 6, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the first status information is information indicating whether or not the first image forming apparatus is performing image formation based on an input job (wireless terminal 101 wirelessly receives power status information of image forming apparatus 102 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]), and 
the second status information is information indicating whether or not the second image forming apparatus is performing image formation based on an input job (wireless terminal 101 wirelessly receives power status information of image forming apparatus 103 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]).

Regarding claim 7, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the first status information is information indicating the number of jobs accepted by the first image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 102 to print an image of a first print an image data on a sheet based on an input of an image to print, [0048]-[0049], [0086]-[0094]), and 
the second status information is information indicating the number of jobs accepted by the second image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 103 to print an image of a second print out based on an input image to print, [0048]-[0049], [0086]-[0094]).

Regarding claim 8, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the first status information is information regarding an optional device connected to the first image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 102 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]), and 
the second status information is information regarding an optional device connected to the second image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 103 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]).

Regarding claim 9, Imine discloses method for controlling the image forming system (fig. 1, image forming system), wherein 
the first image forming apparatus and the second image forming apparatus form an image based on image data transmitted via a wireless LAN router (wireless terminal 101 wirelessly using LAN router receives power status information of image forming apparatus 102 and image forming apparatus 103 to print image, [0086]-[0094]).

Regarding claim 10, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal) that is used to operate a plurality of image forming apparatuses (fig. 1 items 102 and 103, image forming apparatuses) including a first image forming apparatus that has a first wireless communication unit configured to perform wireless communication and that is configured to form an image on a sheet based on image data (image forming apparatus 102 includes a first wireless communication unit to perform wireless communication to print image on a sheet, [0040]-[0046]), and a second image forming apparatus that has a second wireless communication unit configured to perform wireless communication and that is configured to form an image based on image data, the wireless operation unit comprising (image forming apparatus 103 includes a second wireless communication unit to perform wireless communication to print image on a sheet, the wireless operation unit comprising, [0040]-[0046]): 
a third wireless communication unit configured to wirelessly communicate individually with each of the first wireless communication unit and the second wireless communication unit without a wireless LAN router (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit without a router, [0040]-[0046]); 
an acquiring unit configured to acquire first status information on a status of the first image forming apparatus in a state in which the third wireless communication unit and the first wireless communication unit are connected to each other via wireless communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 102, [0086]-[0094]), and acquire second status information on a status of the second image forming apparatus in a state in which the third wireless communication unit and the second wireless communication unit are connected to each other via wireless communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 103 which includes a second wireless communication, [0086]-[0094]);
a display configured to display a first instruction screen for instructing the first image forming apparatus to form an image from the third wireless communication unit to the first wireless communication unit via wireless communication, and a second instruction screen for instructing the second image forming apparatus to form an image from the third wireless communication unit to the second wireless communication unit via wireless communication (fig. 15, wireless terminal 101 displays the received power status information of image forming apparatus 102 and image forming apparatus 103, [0086]-[0094]); and 
Imine does not specifically disclose concept of controller configured to cause the display to display the first status information acquired by the acquiring unit and the second status information acquired by the acquiring unit side by side on a screen of the display.
However, Sawayanagi et al specifically teaches concept of controller configured to cause the display to display the first status information acquired by the acquiring unit and the second status information acquired by the acquiring unit side by side on a screen of the display (fig. 12, displaying at an appropriate position side by side status mode information of MFP 101a and MFP 101b acquired, [0166], [0197]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Imine with concept of controller configured to cause the display to display the first status information acquired by the acquiring unit and the second status information acquired by the acquiring unit side by side on a screen of the display of Sawayanagi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve convenience of image forming systems, (Sawayanagi et al, [00012]) 

Regarding claim 11, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein 
the display can accept a touch operation by a user (displayed plurality of paper feeding stages are provided so that different paper size or different aspect of the paper can be selected, [0048], [0082]), and 
the third wireless unit starts wireless communication with the first wireless communication unit in response to a touch on an acquisition icon displayed on the display (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit without a router, [0040]-[0046]), the acquiring unit acquires the first status information (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 102, [0086]-[0094]), and then the acquiring unit acquires the second status information via wireless communication between the third wireless communication unit and the second wireless communication unit (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 103 which includes a second wireless communication, [0086]-[0094]).

Regarding claim 12, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein 
after the acquiring unit acquires the first status information and before the third wireless communication unit and the second wireless communication unit start the wireless communication, the wireless communication connection between the third wireless communication unit and the first wireless communication unit is disconnected (after wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) communicates wirelessly with image forming apparatus 102 and image forming apparatus 103 through their first wireless communication unit and their second wireless communication unit, system/ user may decides to disconnect at a period of time, [0040]-[0046]).

Regarding claim 13, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein, 
Imine does not specifically disclose concept of when the first status information and the second status information are displayed side by side on the screen of the display, the first status information has a first number of items, and 
when a region corresponding to a region where the first status information is displayed is touched, the number of items for the first status information displayed on the display is switched to a second number larger than the first number.
However, Sawayanagi et al specifically teaches concept of when the first status information and the second status information are displayed side by side on the screen of the display, the first status information has a first number of items (fig. 12, when displaying at an appropriate position side by side status mode information of MFP 101a and MFP 101b acquired, IC of MFP 101a appears, [0166], [0197]), and 
when a region corresponding to a region where the first status information is displayed is touched, the number of items for the first status information displayed on the display is switched to a second number larger than the first number (fig. 12, when displaying at an appropriate position side by side status mode information of MFP 101a and MFP 101b acquired, IC of MFP 101a appears, so as to have plurality of MFP 101a and MFP 101b  appearing, [0166], [0197]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Imine with concept of concept of when the first status information and the second status information are displayed side by side on the screen of the display, the first status information has a first number of items, and when a region corresponding to a region where the first status information is displayed is touched, the number of items for the first status information displayed on the display is switched to a second number larger than the first number of Sawayanagi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve convenience of image forming systems, (Sawayanagi et al, [00012])

Regarding claim 14, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein 
the wireless communication between the third wireless communication unit and the first wireless communication unit and the wireless communication between the third wireless communication unit and the second wireless communication unit are Wi-Fi direct communication (wireless terminal 101 which includes a wireless communication unit (third wireless communication unit) wirelessly receives power status information of image forming apparatus 103 which includes a second wireless communication Wi-Fi, [0086]-[0094]).

Regarding claim 15, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), further comprising 
a memory configured to store first identification information identifying the first image forming apparatus and second identification information identifying the second image forming apparatus (storing identification information identifying image forming apparatus 102 and image forming apparatus 103, [0086], [0102]-[0104]).

Regarding claim 16, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein 
Imine does not specifically disclose concept of memory stores a first password for wireless communication connection between the third wireless communication unit and the first wireless communication unit in association with the first identification information, and stores a second password for wireless communication connection between the third wireless communication unit and the second wireless communication unit in association with the second identification information.
However, Sawayanagi et al specifically teaches concept of memory stores a first password for wireless communication connection between the third wireless communication unit and the first wireless communication unit in association with the first identification information, and stores a second password for wireless communication connection between the third wireless communication unit and the second wireless communication unit in association with the second identification information (first authentication for wireless communication connection between the one of the at least third of the plurality of MFPs wireless communication and the one of the at least first of the plurality of MFPs wireless communication  in association of the first identification information, and stores a second authentication for wireless communication connection between the third wireless communication unit and the second wireless communication unit in association with the second identification information, [0059]-[0063], [0094]-[0099], [0233])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Imine with concept of memory stores a first password for wireless communication connection between the third wireless communication unit and the first wireless communication unit in association with the first identification information, and stores a second password for wireless communication connection between the third wireless communication unit and the second wireless communication unit in association with the second identification information of Sawayanagi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve convenience of image forming systems, (Sawayanagi et al, [00012])

Regarding claim 17, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein 
the first status information is information indicating whether or not the first image forming apparatus is performing image formation based on an input job (wireless terminal 101 wirelessly receives power status information of image forming apparatus 102 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]), and the second status information is information indicating whether or not the second image forming apparatus is performing image formation based on an input job (wireless terminal 101 wirelessly receives power status information of image forming apparatus 103 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]).

Regarding claim 18, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein the first status information is information indicating the number of jobs accepted by the first image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 102 to print an image of a first print an image data on a sheet based on an input of an image to print, [0048]-[0049], [0086]-[0094]), and the second status information is information indicating the number of jobs accepted by the second image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 103 to print an image of a second print out based on an input image to print, [0048]-[0049], [0086]-[0094]).

Regarding claim 19, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein the first status information is information regarding an optional device connected to the first image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 102 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]), and the second status information is information regarding an optional device connected to the second image forming apparatus (wireless terminal 101 wirelessly receives power status information of image forming apparatus 103 to print an image data on a sheet based on an input image to print, [0048]-[0049], [0086]-[0094]).

Regarding claim 20, Imine discloses wireless operation unit (fig. 1 item101, wireless terminal), wherein the display displays a screen for instructing the first image forming apparatus to form an image based on "image data transmitted to the first image forming apparatus via a wireless LAN router" (wireless terminal 101 wirelessly using LAN router receives power status information of image forming apparatus 102 and image forming apparatus 103 to print image, [0086]-[0094]), and displays a screen for instructing the second image forming apparatus to form an image based on "image data transmitted to the second image forming apparatus via a wireless LAN router" (fig. 15, wireless terminal 101 displays the received power status information of image forming apparatus 102 and image forming apparatus 103, [0086]-[0094]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677